Citation Nr: 0211791	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  95-42 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1995.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

The Board remanded this issue in June 2000 for further 
development and it has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Since August 23, 1995, the veteran's chronic degenerative 
joint disease of the lumbosacral spine was manifested by no 
more than moderate limitation of motion, with no evidence of 
severe symptoms.


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for 
degenerative joint disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
degenerative joint disease of the lumbosacral spine.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective July 1996 statement of the case and supplemental 
statements of the case sent to the veteran notified him of 
the evidence required to grant his claim and of the 
information and evidence needed to substantiate them.  The 
Board also informed the veteran of this in the June 2000 
Remand.  Thus, the notification requirements of the VCAA have 
been satisfied, and there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
February 2001, which were sent to the veteran's address of 
record, and notified the veteran of the type of evidence 
necessary to substantiate his claim.  It informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
June 1997 and April 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his degenerative joint disease of the lumbosacral 
spine since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  He has not made any 
specific statements about how this disorder is worse than 
what was reported when VA last examined him.  All medical 
records referenced by the appellant have either been obtained 
or are not available.  There is no indication that relevant 
(i.e., pertaining to recent treatment for his low back 
disorder) records exist that have not been obtained.  The 
Board concludes there is sufficient evidence to fairly rate 
the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
an initial disability evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine is from 
an original claim received by the RO on August 23, 1995 and 
the original rating in September 1995, which the veteran 
timely appealed.  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected degenerative joint disease of the 
lumbosacral spine in excess of 10 percent; however, the Board 
concludes that the veteran was not prejudiced by this in the 
circumstances of this case.  As noted above, the RO's 
statement of the case and supplemental statements of the case 
provided the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial compensable disability 
evaluation for the service-connected deep vein thrombosis of 
the left arm.  According to the statement and supplemental 
statements of the case, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  Moreover, the Board informed the veteran of the 
foregoing in the June 2000 Remand.

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his degenerative joint disease of the 
lumbosacral spine.  He has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
of disagreement with the original rating properly considered 
based on all the evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling, and severe limitation of motion of the lumbar 
spine is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks; and a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; and a maximum 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation of 20 percent for degenerative joint disease of 
the lumbosacral spine is warranted pursuant to Diagnostic 
Code 5292 for moderate limitation of motion.  In addition, 
the application of staged ratings is not necessary.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca.  VA outpatient treatment records 
since 1996 reveal repeated treatment for chronic low back 
pain, although lumbar range of motion measurements are not 
provided.  These records reveal that VA has prescribed 
medication to relieve the low back pain.

The evidence during the pendency of this claim more closely 
approximates the criteria for moderate limitation of motion 
pursuant to Diagnostic Code 5292.  A VA examiner reported in 
June 1997 that the veteran's lumbar spine had forward flexion 
to 54 degrees, backward extension to 19 degrees, left lateral 
flexion to 26 degrees, right lateral flexion to 30 degrees 
with no objective evidence of pain on motion.  The Board 
finds that this is commensurate with moderate limitation of 
motion.

A VA examiner reported in February 2002 that the veteran's 
lumbar spine had flexion to 30 degrees and extension to 10 
degrees with normal lateral bending.  According to an April 
2002 VA examination report the veteran's lumbar spine had 
flexion to 45 degrees without pain, extension to 15 degrees 
with 10 percent lateral flexion and normal rotation and deep 
tendon reflexes were normal.  The examiner diagnosed the 
veteran with mild degenerative joint disease of the 
lumbosacral spine and no evidence of degenerative disc 
disease.

Based on the foregoing evidence the Board finds that the 
criteria for a 20 percent rating under Diagnostic Code 5292 
have been met.  

In this regard, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent at any 
time during the pendency of this claim for the veteran's low 
back disorder under Diagnostic Code 5292, 5293, and 5295.  
The evidence of record does not more nearly approximate the 
criteria for severe limitation of motion of the lumbar spine 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Codes 5292, 
5295.

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5293 because severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief 
has not been shown.  The April 2002 VA examiner opined that 
there was no evidence of degenerative disc disease.  Although 
the veteran has complained of pain radiating down his legs, a 
VA examiner noted in February 2001 that the veteran had right 
sciatica pain with no evidence of radiculopathy secondary to 
osteoarthritis.  A private August 1999 x-ray report echoes 
the same findings of mild facet joint arthropathy with no 
evidence of disc herniation.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 20 
percent, which essentially is comprised of the medical 
evidence previously discussed and the veteran's written 
statements.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  It is important to note that, as a 
lay person untrained in the fields of medicine and/or 
science, the veteran is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although the veteran may contend that his disorder 
warrants a rating in excess of 20 percent, he has not 
specifically shown how.  As noted, the medical evidence of 
record is negative for severe limitation of motion or 
impairment to warrant a rating in excess of 20 percent.  
Diagnostic Codes 5292, 5293, 5295.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's degenerative joint disease of 
the lumbosacral spine has resulted in frequent periods of 
hospitalization.  As noted above, although the evidence 
indicates that the veteran may be unable to work, it is due 
to a combination of the veteran's service-connected 
degenerative joint disease of the lumbosacral spine and 
various nonservice-connected disorders.  Accordingly, with 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extra-schedular 
evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

